FOURTH SUPPLEMENTAL INDENTURE Fourth Supplemental Indenture (this “Fourth Supplemental Indenture”), dated as of April 17, 2015, among TV One, LLC (the “Guaranteeing Subsidiary”), a subsidiary of Radio One, Inc. (or its permitted successor), a Delaware corporation (the “Company”), the Company, the other Guarantors (as defined in the Indenture referred to herein) and Wilmington Trust, National Association, as trustee under the Indenture referred to below (the “Trustee”). W I T N E S S E T H WHEREAS, the Company has heretofore executed and delivered to the Trustee an indenture (the “Indenture”), dated as of February 10, 2014 providing for the issuance of 9.25% Senior Subordinated Notes due 2020 (the “Notes”); WHEREAS, the Indenture provides that under certain circumstances the Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally guarantee all of the Company’s Obligations under the Notes and the Indenture on the terms and conditions set forth herein (the “Note Guarantee”); and WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to execute and deliver this Fourth Supplemental Indenture. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt of which is hereby acknowledged, the Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the equal and ratable benefit of the Holders of the Notes as follows: 1.Capitalized Terms.Capitalized terms used herein without definition shall have the meanings assigned to them in the Indenture. 2.Agreement to Guarantee.The Guaranteeing Subsidiary hereby agrees to provide an unconditional Guarantee on the terms and subject to the conditions set forth in the Note Guarantee and in the Indenture including but not limited to Article 11 thereof. 4.No Recourse Against Others.No director, officer, employee, incorporator or stockholder of the Company or any Guarantor, as such, will have any liability for any obligations of the Company or the Guarantors under the Notes, this Indenture, the Note Guarantees or for any claim based on, in respect of, or by reason of, such obligations or their creation.Each Holder of Notes by accepting a Note waives and releases all such liability.The waiver and release are part of the consideration for issuance of the Notes.The waiver may not be effective to waive liabilities under the federal securities laws. 5.NEW YORK LAW TO GOVERN.THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS FOURTH SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. 6.Counterparts.The parties may sign any number of copies of this Fourth Supplemental Indenture.Each signed copy shall be an original, but all of them together represent the same agreement. 7.Effect of Headings.The Section headings herein are for convenience only and shall not affect the construction hereof. 8.The Trustee.The Trustee shall not be responsible in any manner whatsoever for or in respect of the validity or sufficiency of this Fourth Supplemental Indenture or for or in respect of the recitals contained herein, all of which recitals are made solely by the Guaranteeing Subsidiary and the Company. IN WITNESS WHEREOF, the parties hereto have caused this Fourth Supplemental Indenture to be duly executed and attested, all as of the date first above written. Dated:April 17, 2015 Tv One, LLC By:/s/ Alfred C. Liggins, III Name: Alfred C. Liggins, III Title:Chief Executive Officer Signature Page - Fourth Supplemental Indenture Radio One, Inc. By:/s/ Peter D. Thompson Name:Peter D. Thompson Title:Executive Vice President and ChiefFinancial Officer Radio One Licenses, LLC Bell Broadcasting Company Radio One of Detroit, LLC Radio One of Charlotte, LLC Charlotte Broadcasting, LLC Radio One of North Carolina, LLC Radio One of Boston, Inc. Radio One of Boston Licenses, LLC Blue Chip Broadcasting, Ltd. Blue Chip Broadcasting Licenses, Ltd. Radio One of Indiana, LLC Radio One of Indiana, L.P. Radio One of Texas II, LLC Satellite One, L.L.C. Radio One Cable Holdings, LLC New Mableton Broadcasting Corporation Radio One Media Holdings, LLC Radio One Distribution Holdings, LLC Interactive One, Inc. Interactive One, LLC Distribution One, LLC Reach Media, Inc. Gaffney Broadcasting, LLC Radio One Urban Network Holdings, LLC IO Acquisition Sub, LLC By:/s/ Peter D. Thompson Name:Peter D. Thompson Title:Vice President Signature Page - Fourth Supplemental Indenture Wilmington Trust, National Association, as Trustee By:/s/ Boris Treyger Name:Boris Treyger Title:Vice President Signature Page - Fourth Supplemental Indenture
